
	
		II
		112th CONGRESS
		1st Session
		S. 1056
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Harkin (for himself,
			 Mr. Carper, Mr.
			 Lautenberg, Mr. Begich,
			 Mr. Leahy, Mr.
			 Levin, Mr. Whitehouse,
			 Mr. Sanders, Mr. Franken, Mr.
			 Merkley, Ms. Klobuchar, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To ensure that all users of the transportation system,
		  including pedestrians, bicyclists, transit users, children, older individuals,
		  and individuals with disabilities, are able to travel safely and conveniently
		  on and across federally funded streets and highways.
	
	
		1.Short titleThis Act may be cited as the
			 Safe and Complete Streets Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Complete
			 streetThe term complete street means a roadway
			 that—
				(A)safely
			 accommodates all travelers, particularly public transit users, bicyclists,
			 pedestrians (including individuals of all ages and individuals with mobility,
			 sensory, neurological, or hidden disabilities), motorists, and freight vehicle
			 operators; and
				(B)enables all
			 travelers to use the roadway safely and efficiently.
				(2)Complete
			 streets policy; complete streets principleThe terms
			 complete streets policy and complete streets
			 principle mean a transportation law, policy, or principle at the
			 Federal, State, local, or regional level that ensures—
				(A)the safe and
			 adequate accommodation, in all phases of project planning and development, of
			 all users of the transportation system, including pedestrians, bicyclists,
			 public transit users, children, older individuals, individuals with
			 disabilities, motorists, and freight vehicle operators; and
				(B)the consideration
			 of the safety and convenience of all users in all phases of project planning
			 and development.
				(3)Local
			 jurisdictionThe term local jurisdiction means any
			 unit of local government.
			(4)Metropolitan
			 planning organizationThe term metropolitan planning
			 organization has the meaning given the term in section 134(b) of title
			 23, United States Code.
			(5)RoadwayThe
			 term roadway means—
				(A)the defined
			 Federal functional classification roadway system; and
				(B)each bridge
			 structure providing a connection for that roadway system.
				(6)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(7)Senior
			 managerThe term senior manager means—
				(A)the director of a
			 State department of transportation (or a designee);
				(B)the director of a
			 metropolitan planning organization (or a designee); and
				(C)the director of a
			 regional, county, or city transportation agency that is primarily responsible
			 for planning and approval of transportation projects (or a designee).
				(8)Transportation
			 improvement programThe term transportation improvement
			 program has the meaning given the term TIP in section
			 134(b) of title 23, United States Code.
			3.Complete streets
			 policy requirement
			(a)Law or
			 policyNot later than October 1 of the fiscal year that begins 2
			 years after the date of enactment of this Act each State and metropolitan
			 planning organization shall have in effect—
				(1)in the case of a
			 State—
					(A)a law requiring
			 that, beginning on the effective date of the State law, all transportation
			 projects in the State shall accommodate the safety and convenience of all users
			 in accordance with complete streets principles; or
					(B)an explicit State
			 department of transportation policy that, beginning on the effective date of
			 the policy, requires all transportation projects in the State to accommodate
			 the safety and convenience of all users in accordance with complete streets
			 principles; and
					(2)in the case of a
			 metropolitan planning organization, an explicit statement of policy that,
			 beginning on the effective date of the policy, requires all transportation
			 projects under the jurisdiction of the metropolitan planning organization to
			 accommodate the safety and convenience of all users in accordance with complete
			 streets principles.
				(b)Inclusions
				(1)In
			 generalA law or policy described in subsection (a) shall—
					(A)apply to each
			 Federal-aid highway project undertaken by a State department of transportation
			 or metropolitan planning organization;
					(B)include a
			 statement that each project under the transportation improvement program makes
			 streets or affected rights-of-way accessible to the expected users (of all ages
			 and abilities) of that facility, including pedestrians, bicyclists, transit
			 vehicles and users, motorists, and freight vehicle operators;
					(C)except as
			 provided in paragraph (2), apply to new road construction and road modification
			 projects, including design, planning, construction, reconstruction,
			 rehabilitation, maintenance, and operations, for the entire
			 right-of-way;
					(D)indicate that
			 improvements for the safe and convenient travel by pedestrians or bicyclists of
			 all ages and abilities on or across streets shall be fully assessed,
			 considered, and documented as a routine element of pavement resurfacing
			 projects;
					(E)delineate a clear
			 procedure by which transportation improvement projects may be exempted from
			 complying with complete streets principles, which procedure shall
			 require—
						(i)approval by the
			 appropriate senior manager, in accordance with subsection (c)(2); and
						(ii)documentation,
			 with supporting data, that indicates the basis for such an exemption;
						(F)comply with
			 up-to-date design standards, particularly standards relating to providing
			 access for individuals with disabilities;
					(G)require that
			 complete streets principles be applied in due consideration of the urban,
			 suburban, or rural context in which a project is located;
					(H)include a list of
			 performance standards with measurable outcomes to ensure that the
			 transportation improvement program adheres to complete streets principles;
			 and
					(I)direct staff of
			 the State or metropolitan planning organization, as applicable, to create, in
			 consultation with the stakeholders listed in section 7(a)(2), an implementation
			 plan.
					(2)ExceptionA
			 law or policy described in subsection (a) shall not apply to a new road
			 construction or modification project for which, as of the effective date of the
			 law or policy, at least 30 percent of the design phase is completed.
				(c)Exemption
			 requirements and proceduresA law or policy described in
			 subsection (a) shall allow for a project-specific exemption from an applicable
			 complete streets policy only if—
				(1)(A)an affected roadway
			 prohibits, by law, use of the roadway by specified users, in which case a
			 greater effort shall be made to accommodate those specified users elsewhere,
			 including on roadways that cross or otherwise intersect with the affected
			 roadway;
					(B)the cost to the exempted project in
			 achieving compliance with the applicable complete streets policy would be
			 excessively disproportionate (as defined in the 2001 Department of
			 Transportation Guidance on Accommodating Bicycle and Pedestrian Travel), as
			 compared to the need or probable use of a particular complete street; or
					(C)the existing and planned population
			 and employment densities, traffic volumes, or level of transit service around a
			 particular roadway is so low that the expected users of the roadway will not
			 include pedestrians, public transportation, freight vehicles, or bicyclists;
			 and
					(2)the
			 project-specific exemption is approved by—
					(A)a senior manager
			 of the metropolitan planning organization that approved the transportation
			 improvement program containing the exempted project;
					(B)a senior manager
			 of the relevant State department of transportation; or
					(C)in the case of a
			 project for which neither the metropolitan planning organization nor the State
			 department of transportation is the agency with primary transportation planning
			 authority, a senior manager of the regional, county, or city agency responsible
			 for planning and approval of the project.
					(d)PromotionEach
			 State department of transportation and metropolitan planning organization shall
			 promote the development of safe and complete streets policies in applicable
			 local jurisdictions.
			(e)IntegrationEach
			 State department of transportation and metropolitan planning organization
			 implementing a complete streets policy shall incorporate complete streets
			 principles into all aspects of the transportation project development,
			 programming, and delivery process, including project planning and
			 identification, scoping procedures, design approvals, design manuals, and
			 performance measures.
			(f)Reports
				(1)In
			 generalEach State department of transportation shall submit to
			 the Secretary a report describing the implementation by the State of measures
			 to achieve compliance with the requirements of this section, at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
				(2)Determination
			 by SecretaryOn receipt of a report under paragraph (1), the
			 Secretary shall determine whether the applicable State has achieved compliance
			 with the requirements of this section.
				4.User access and
			 consideration
			(a)StandardsSection
			 109(a)(1) of title 23, United States Code, is amended by inserting and
			 is consistent with complete streets policies and principles before the
			 semicolon.
			(b)Design criteria
			 for national highway systemSection 109(c) of title 23, United
			 States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking may take into account
			 and inserting shall take into account;
					(B)in subparagraph
			 (B), by striking and at the end;
					(C)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(D)the need to
				balance design speed, right-of-way needs, and community
				livability.
							;
				and
					(2)in paragraph
			 (2)—
					(A)in the first
			 sentence, by striking may develop and inserting shall
			 develop;
					(B)in subparagraph
			 (C), by striking and at the end;
					(C)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(D)by inserting
			 after subparagraph (C) the following:
						
							(D)roadway design
				guidelines issued jointly by Congress for the New Urbanism and the Institute of
				Transportation Engineers;
				and
							.
					(c)Protection of
			 nonmotorized transportation trafficSection 109(m) of title 23,
			 United States Code, is amended by inserting to provide a safe and
			 continuous route for all nonmotorized and light motorcycle traffic
			 before the period at the end.
			(d)DefinitionSection
			 109 of title 23, United States Code is amended by adding at the end the
			 following:
				
					(r)Definition of
				complete streets policy; complete streets principleIn this
				section, the terms complete streets policy and complete
				streets principle mean a transportation law, policy, or principle at the
				Federal, State, local, or regional level that ensures—
						(1)the safe and
				adequate accommodation, in all phases of project planning and development, of
				all users of the transportation system, including pedestrians, bicyclists,
				public transit users, children, older individuals, individuals with
				disabilities, motorists, and freight vehicle operators; and
						(2)the consideration
				of the safety and convenience of all users in all phases of project planning
				and
				development.
						.
			(e)Guidance on
			 complete streets principlesNot later than 1 year after the date
			 of enactment of this Act, the Secretary shall issue guidance on the
			 implementation of comprehensive street design policies and principles under
			 section 109(a) of title 23, United States Code.
			5.Certification
			(a)In
			 generalNot later than 1 year after the date of enactment of the
			 Surface Transportation Extension Act of 2011 (Public Law 112–5; 125 Stat. 14),
			 the Secretary shall establish a method of ensuring compliance by State
			 departments of transportation and metropolitan planning organizations with the
			 requirements of this Act, including a requirement that each State department of
			 transportation and metropolitan planning organization shall submit to the
			 Secretary a report describing—
				(1)each complete
			 streets policy adopted by the State department of transportation or
			 metropolitan planning organization;
				(2)the means of
			 implementation by the State department of transportation or metropolitan
			 planning organization of the complete streets policy; and
				(3)the process for
			 providing an exemption from the requirements of the complete streets policy of
			 the State department of transportation or metropolitan planning
			 organization.
				(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing—
				(1)the method
			 established under subsection (a);
				(2)the status of
			 activities for adoption and implementation by State departments of
			 transportation and metropolitan planning organizations of complete streets
			 policies;
				(3)the tools and
			 resources provided by the Secretary to State departments of transportation and
			 metropolitan planning organizations to assist with that adoption and
			 implementation; and
				(4)other measures
			 carried out by the Secretary to encourage the adoption of complete streets
			 policies by local jurisdictions.
				(c)Project
			 certification
				(1)In
			 generalExcept as provided in paragraph (2), each State shall
			 require that each agency with primary design, construction, or financial
			 responsibility for a federally funded project located within the jurisdiction
			 of a transportation improvement program of the State shall—
					(A)review the
			 project at the final design stage to ensure incorporation in the project of
			 each applicable complete streets policy described in section 3; and
					(B)not later than 1
			 year after the date on which the project is opened for public use, submit to
			 the State a certification that the project achieves compliance with each
			 applicable complete streets policy.
					(2)ExceptionsA
			 State may provide an exception to the requirements of paragraph (1) for a
			 project the cost of which is less than an amount to be determined by the
			 Secretary, by regulation.
				6.Accessibility
			 standards
			(a)Final
			 standardsNot later than 1 year after the date of enactment of
			 this Act, the Architectural and Transportation Barriers Compliance Board
			 established by section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C.
			 792(a)(1)) shall promulgate final standards for accessibility of new
			 construction and alteration of pedestrian facilities for public
			 rights-of-way.
			(b)Temporary
			 standardsDuring the period beginning on the date of enactment of
			 this Act and ending on the date on which the Architectural and Transportation
			 Barriers Compliance Board promulgates final standards under subsection (a), a
			 State or metropolitan planning organization shall apply to public
			 rights-of-way—
				(1)the standards for
			 accessible transportation facilities contained in section 37.9 of title 49,
			 Code of Federal Regulations (as in effect on the date of enactment of this
			 Act); or
				(2)if the standards
			 referred to in paragraph (1) do not address, or are inapplicable to, an
			 affected public right-of-way, the revised draft guidelines for accessible
			 public rights-of-way of the Architectural and Transportation Barriers
			 Compliance Board dated November 23, 2005.
				7.Research,
			 technical guidance, and implementation assistance
			(a)Research
				(1)In
			 generalThe Secretary shall conduct research regarding complete
			 streets to assist States, metropolitan planning organizations, and local
			 jurisdictions in developing, adopting, and implementing plans, projects,
			 procedures, policies, and training programs that comply with complete streets
			 principles and documenting the safety benefits of complete streets
			 implementation.
				(2)ParticipationThe
			 Secretary shall solicit participation in the research program under paragraph
			 (1) from—
					(A)the American
			 Association of State Highway and Transportation Officials;
					(B)the Institute of
			 Transportation Engineers;
					(C)the American
			 Public Transportation Association;
					(D)the American
			 Planning Association;
					(E)the National
			 Association of Regional Councils;
					(F)the Association
			 of Metropolitan Planning Organizations;
					(G)the Insurance
			 Institute for Highway Safety;
					(H)the American
			 Society of Landscape Architects;
					(I)representatives
			 of transportation safety, disability, motoring, bicycling, walking, transit
			 user, aging, and air quality organizations; and
					(J)other affected
			 communities.
					(3)RequirementsThe
			 research under paragraph (1) shall—
					(A)be based on the
			 applicable statement of complete streets research needs of the Transportation
			 Research Board, as described in TR Circular E110; and
					(B)seek to develop
			 new areas of inquiry, in addition to that statement.
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary $2,000,000 for each applicable fiscal year to carry out this
			 subsection.
				(b)Benchmarks and
			 guidance
				(1)In
			 generalThe research conducted under subsection (a) shall be
			 designed to result in the establishment of benchmarks and the provision of
			 practical guidance on methods of effectively implementing complete streets
			 policies and complete streets principles that will accommodate all users along
			 a facility or corridor, including vehicles, pedestrians, bicyclists, and
			 transit users.
				(2)FocusThe
			 benchmarks and guidance under paragraph (1) shall—
					(A)focus on
			 modifying scoping, design, and construction procedures to more effectively
			 combine particular methods of use into integrated facilities that meet the
			 needs of each method in an appropriate balance; and
					(B)indicate the
			 expected operational and safety performance of alternative approaches to
			 facility design.
					(c)Data
			 collectionIn addition to preparing the report under subsection
			 (d), the Secretary shall collaborate with the Bureau of Transportation
			 Statistics, the Federal Transit Administration, and appropriate committees of
			 the Transportation Research Board—
				(1)to collect data
			 regarding a baseline nonmotorized and transit use survey to be integrated into
			 the National Household Transportation Survey; and
				(2)to develop a
			 survey tool for use by State departments of transportation in identifying the
			 multimodal capacity of State and local roadways.
				(d)Technical
			 guidance
				(1)ReportNot
			 later than 15 months after the date of enactment of this Act, the Secretary
			 shall prepare and make available to all States, metropolitan planning
			 organizations, and local jurisdictions a report that describes the best
			 practices by which transportation agencies throughout the United States have
			 implemented complete streets principles in accordance with, or in anticipation
			 of, the requirements of this Act.
				(2)Topics for
			 emphasisIn preparing the report under paragraph (1), the
			 Secretary shall place particular emphasis on the following topics:
					(A)Procedures for
			 identifying the needs of users of all ages and abilities of a particular
			 roadway.
					(B)Procedures for
			 identifying the types and designs of facilities needed to serve each class of
			 users.
					(C)Safety and other
			 benefits provided by the implementation of complete streets principles.
					(D)Common barriers
			 to the implementation of complete streets principles.
					(E)Procedures for
			 overcoming the most common barriers to the implementation of complete streets
			 principles.
					(F)Procedures for
			 identifying the costs associated with the implementation of complete streets
			 principles.
					(G)Procedures for
			 maximizing local cooperation in the introduction and implementation of complete
			 streets principles.
					(H)Procedures for
			 assessing and modifying the facilities and operational characteristics of
			 existing roadways to improve consistency with complete streets
			 principles.
					
